DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Ogawa et al (US 2020/0043887 A1).
	Regarding claim 1, Ogawa teaches a power converter comprising: a three-level power conversion circuit (see para 0151), wherein a frame to which a semiconductor device constituting the three-level power conversion circuit is attached is electrically connected to a neutral point of the three-level power conversion circuit (see frame, semiconductor, three-level converter fig.4-5 para 0058-0061).
	 Regarding claim 6, Ogawa teaches invention set forth above, Ogawa further teaches wherein the frame is accommodated in the power converter (see frame, semiconductor, three-level converter fig.4-5 para 0058-0061).
	Regarding claim 7, Ogawa teaches invention set forth above, Ogawa further teaches wherein the frame is also a frame of a cooler configured to cool the semiconductor device (see frame, cooling fins fig.4-5 para 0058-0061, 0098). 
(see f converter fig.4-5 para 0058-0061, 0151).
	Regarding claim 9, Ogawa teaches invention set forth above, Ogawa further teaches wherein as the semiconductor device that performs a switching operation, any one of IGBT, hybrid SiC, and full SiC is used  (see IGBT  fig.4-5 para 00548-0049).
	Regarding claim 10, Ogawa teaches invention set forth above, Ogawa further teaches a railway vehicle on which the power converter according to claim 1 is mounted (see railways fig.4-5 para 0146).
Allowable Subject Matter
4. 	Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 2, Ogawa teaches invention set forth above, Ogawa doesn’t expressly teach wherein a noise absorbing core is provided in a path of a wiring that electrically connects the frame to the neutral point of the three-level power conversion circuit.
	Hence claim 2 will be deemed allowable if written in independent form. 
	Claims 3 and 5 depend on claim 2, hence claims 3 and 5 will also be deemed allowable if claim 2 is written in independent form. 

	Hence claim 4 will be deemed allowable if written in independent form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836